  Case 19-34574-KRH             Doc 923        Filed 06/22/21 Entered 06/22/21 22:48:34                    Desc Main
                                              Document     Page 1 of 9




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                 Case No. 19-34574-KRH
                                       1
              LeClairRyan, PLLC,

              Debtor                                                       Chapter 7


                             PROPOSED AGENDA FOR HEARING ON
                   JUNE 24, 2021, AT 11:00 A.M. (PREVAILING EASTERN TIME)

             Set forth below are the matters scheduled to be heard before the Honorable Kevin R.

    Huennekens, United States Bankruptcy Judge, in Room 5000, United States Courthouse, 701 East

    Broad Street, Richmond, Virginia 23219, on June 24, 2021, beginning at 11:00 a.m. via Zoom:

    Zoom registration link:
    https://www.zoomgov.com/meeting/register/vJIsfu-prjwjHBxUGrVRcV1Wxe0tI28j8M4

    Listen-only conference line:
           Dial: 1-866-590-5055
           Access Code: 4377075
           Security Code: 62421



    I.       MATTERS OF THE TRUSTEE AND/OR THE ESTATE


         1. Statement -TRUSTEES NINTH SUPPLEMENT TO HER MOTION FOR AUTHORITY TO
            OPERATE CERTAIN ASPECTS OF THE DEBTORS BUSINESS FOR A LIMITED
            PERIOD AND MEMORANDUM IN SUPPORT THEREOF (Re: related


    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH    Doc 923    Filed 06/22/21 Entered 06/22/21 22:48:34           Desc Main
                               Document     Page 2 of 9




      document(s)144 Motion to Authorize filed by Lynn L. Tavenner) filed by Paula S. Beran
      on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 910]

      Related documents:

         a. Notice of Motion and Notice of Hearing (Re: related document(s) 143 Motion to
            Approve Use of Cash Collateral filed by Lynn L. Tavenner, 144 Motion to
            Authorize filed by Lynn L. Tavenner, 145 Motion to Expedite Hearing filed by
            Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
            Lynn L. Tavenner. Hearing scheduled for 10/4/2019 at 01:30 PM at Judge
            Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Beran,
            Paula) [ECF No. 146]

         b. Hearing held and continued; Motion Granted on Interim Basis; Order to be
            submitted (Re: related document(s) 144 Motion to Authorize filed by Lynn L.
            Tavenner) Appearances: Paula Beran, Douglas Foley; Robert Van Arsdale. Hearing
            scheduled for 10/24/2019 at 01:00 PM at Judge Huennekens’ Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Oliver, Betty) [ECF No. 149]

         c. Interim Order Authorizing Trustee to Operate Certain Aspects of Debtor’s Business
            for a Limited Period. (Re: related document(s) 144 Motion to Authorize filed by
            Lynn L. Tavenner) Hearing scheduled for 10/24/2019 at 01:00 PM at Judge
            Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (Bullock, Nathaniel) [ECF No. 155]

         d. Supplemental Motion to Authorize (Trustee’s Supplement to Her Motion for
            Authority to Operate Certain Aspects of the Debtor’s Business for a Limited Period
            and Memorandum in Support Thereof) (Related Document(s) [144] Motion to
            Authorize filed by Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran,
            PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 165]

         e. Supplemental Order Authorizing Trustee to Continue to Operate Certain Aspects
            of Debtor’s Business for a Limited Period (Re: related document(s) [144] Motion
            to Authorize filed by Lynn L. Tavenner) Continued Final Hearing scheduled for
            12/19/2019 at 01:00 PM at Judge Huennekens’ Courtroom, 701 E. Broad St., Rm.
            5000, Richmond, Virginia. (Ramirez-Lowe, Suzan) [ECF No. 196]

         f. Motion to Authorize (Trustee’s Second Supplement to Her Motion for Authority to
            Operate Certain Aspects of the Debtor’s Business for a Limited Period and
            Memorandum in Support Thereof) (Related Document(s) [144] Motion to
            Authorize filed by Lynn L. Tavenner, [165] Motion to Authorize filed by Lynn L.
            Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L.
            Tavenner. (Beran, Paula) [ECF No. 290]




                                             2
Case 19-34574-KRH    Doc 923    Filed 06/22/21 Entered 06/22/21 22:48:34           Desc Main
                               Document     Page 3 of 9




         g. Hearing continued; (Re: related document(s) [144] Motion to Authorize filed by
            Lynn L. Tavenner) Hearing scheduled for 2/25/2020 at 11:00 AM at Judge
            Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (Oliver, Betty) [ECF No. 304]

         h. Second Supplemental Order Authorizing Trustee to Operate Certain Aspects of
            Debtor’s Business for a Limited Period Order (Re: related document(s) 144 Motion
            to Authorize filed by Lynn L. Tavenner, 165 Motion to Authorize filed by Lynn L.
            Tavenner) Continued Hearing scheduled for 2/25/2020 at 11:00 AM at Judge
            Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (Ramirez-Lowe, Suzan) [ECF No. 313]

         i. Motion to Authorize (Trustee’s Third Supplement to Her Motion for Authority to
            Operate Certain Aspects of the Debtor’s Business for a Limited Period and
            Memorandum in Support Thereof) filed by Paula S. Beran of Tavenner & Beran,
            PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 359]

         j. Hearing continued; (Re: related document(s) 144 Motion to Authorize filed by
            Lynn L. Tavenner) Hearing scheduled for 4/30/2020 at 01:00 PM at Judge
            Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            Appearance: Paula Beran for Trustee. (Oliver, Betty) [ECF No. 373]

         k. Third Supplemental Order Authorizing Trustee to Continue to Operate Certain
            Aspects of Debtor’s Business for a Limited Period (Re: related document(s) 359
            Motion to Authorize filed by Lynn L. Tavenner) (Ramirez-Lowe, Suzan) [ECF No.
            396]

         l. Motion to Authorize (Trustee’s Fourth Supplement to Her Motion for Authority to
            Operate Certain Aspects of the Debtor’s Business for a Limited Period and
            Memorandum in Support Thereof) filed by Paula S. Beran of Tavenner & Beran,
            PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 432]

         m. Hearing continued; Appearance(s): Paula Beran for Trustee (Re: related
            document(s) 144 Motion to Authorize filed by Lynn L. Tavenner) Hearing
            scheduled for 6/25/2020 at 01:00 PM at Judge Huennekens’ Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Oliver, Betty) [ECF No. 440]

         n. Order Granting Trustee’s Fourth Supplement to Her Motion for Authority to
            Operate Certain Aspects of the Debtors Business for a Limited Period (Related Doc
            # 432) (Ramirez-Lowe, Suzan) [ECF No. 452]

         o. Supplemental Motion to Authorize (Trustee’s Fifth Supplement to Her Motion for
            Authority to Operate Certain Aspects of the Debtor’s Business for a Limited Period
            and Memorandum in Support Thereof) (Related Document(s) [144] Motion to
            Authorize filed by Lynn L. Tavenner, [165] Motion to Authorize filed by Lynn L.


                                             3
Case 19-34574-KRH    Doc 923     Filed 06/22/21 Entered 06/22/21 22:48:34          Desc Main
                                Document     Page 4 of 9




            Tavenner, [290] Motion to Authorize filed by Lynn L. Tavenner, [359] Motion to
            Authorize filed by Lynn L. Tavenner, [432] Motion to Authorize filed by Lynn L.
            Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L.
            Tavenner. (Beran, Paula) [ECF No. 535]

         p. Hearing continued; Appearance(s): Paula Beran for Trustee (Re: related
            document(s) [144] Motion to Authorize filed by Lynn L. Tavenner) Hearing
            scheduled for 8/27/2020 at 01:00 PM at Judge Huennekens’ Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Oliver, Betty) [ECF No. 545]

         q. Fifth Supplemental Order Authorizing Trustee to Operate Certain Aspects of the
            Debtor’s Business for a Limited Period(Re: related document(s)[ 535] Motion to
            Authorize filed by Lynn L. Tavenner) (Ramirez-Lowe, Suzan) [ECF No. 551]

         r. Motion to Authorize (Trustee’s Sixth Supplement to Her Motion for Authority to
            Operate Certain Aspects of the Debtor’s Business for a Limited Period and
            Memorandum in Support Thereof) filed by Paula S. Beran of Tavenner & Beran,
            PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 598]

         s. Sixth Supplemental Order Authorizing Trustee to Continue to Operate Certain
            Aspects of the Debtor’s Business for a Limited Period. (Re: related document(s)598
            Motion to Authorize filed by Lynn L. Tavenner) (Ramirez-Lowe, Suzan) [ECF No.
            619]

         t. Statement – Trustees Seventh Supplement to her Motion for Authority to Operate
            Certain Aspects of the Debtors Business for a Limited Period and memorandum In
            Support Thereof (Re: related document(s)619 Supplemental Order) filed by Paula
            S. Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. (Beran, Paula)
            [ECF No. 710]

         u. Hearing Held and continued; Motion Granted on Interim Basis. Appearance(s):
            Paula Beran for Trustee (Re: related document(s)144 Motion to Authorize filed by
            Lynn L. Tavenner) Hearing scheduled for 3/25/2021 at 11:00 AM at Judge
            Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Gary,
            Lisa) [ECF No. 716]

         v. Order Granting Motion to Authorize Trustee to Continue to Operate Certain
            Aspects of Debtor's Business for a Limited Period (Related Doc # 144) (Bray,
            Lynessa) [ECF No. 725]

         w. Statement - TRUSTEES EIGHTH SUPPLEMENT TO HER MOTION FOR
            AUTHORITY TO OPERATE CERTAIN ASPECTS OF THE DEBTORS BUSINESS
            FOR A LIMITED PERIOD AND MEMORANDUM IN SUPPORT THEREOF (Re:
            related document(s)144Motion to Authorize filed by Lynn L. Tavenner) filed by



                                             4
Case 19-34574-KRH    Doc 923    Filed 06/22/21 Entered 06/22/21 22:48:34                 Desc Main
                               Document     Page 5 of 9




             Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. (Beran,
             Paula) [ECF No. 791]

         x. Hearing held and continued; Motion Granted on Interim Basis; Declaration of Lynn
            Tavenner 795 Admitted. Appearance(s): Paula Beran for Trustee (Re: related
            document(s)144 Motion to Authorize filed by Lynn L. Tavenner) Hearing
            scheduled for 6/24/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Gary, Lisa) [ECF No. 797]

         y. Eighth Supplemental Order Authorizing Trustee to Continue to Operate Certain
            Aspects of Debtor's Business for a Limited Period Re: related
            document(s)144 Motion to Authorize filed by Lynn L. Tavenner, 791 Statement
            filed by Lynn L. Tavenner) (Bullock, Nathaniel) [ECF No. 805]


       Response Deadline:   June 21, 2021


       Responses Filed:     None


                            The Trustee will request that the Court enter an Order, in substantially
                            the same form as Exhibit A attached to the Supplement: (1) authorizing
                            the Trustee to continue to conduct the Wind-down Operations (as
       Status:              defined in the Supplement); (2) setting a continued hearing for
                            September 23, 2021, at 11:00 a.m.; and (3) granting such other and
                            further relief as is just and appropriate under the circumstances



   2. Motion to Authorize TRUSTEES MOTION FOR AN ORDER AUTHORIZING THE
      EXECUTION OF NOTICES OF PROPOSED ADJUSTMENTS AND MEMORANDUM IN
      SUPPORT THEREOF filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of
      Lynn L. Tavenner. (Attachments: # 1 Schedule A) (Beran, Paula) [ECF No. 914]

      Related documents:

         a. Notice of Motion and Notice of Hearing NOTICE OF MOTION AND HEARING
            THEREON IF NECESSARY (Re: related document(s)914 Motion to Authorize
            filed by Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on
            behalf of Lynn L. Tavenner. Hearing scheduled for 6/24/2021 at 11:00 AM at Judge
            Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (Attachments: # 1Schedule A)(Beran, Paula) [ECF No. 915]




                                              5
Case 19-34574-KRH            Doc 923    Filed 06/22/21 Entered 06/22/21 22:48:34              Desc Main
                                       Document     Page 6 of 9




              Response Deadline:    June 21, 2021


              Responses Filed:      None


                                    The Trustee will request that the Court enter an Order approving
                                    the Motion and authorizing the Trustee and/or her professionals
              Status:
                                    to execute and deliver the Audit Forms (as defined in the
                                    Motion).


 II.         MATTERS OF THIRD PARTIES

        3.   Motion for Relief from Stay Re: Insurance Policy filed by Rebecca L. Saitta of Wiley Rein
             LLP on behalf of Columbia Casualty Company. (Attachments: # 1 Exhibit(s) A
             # 2 Proposed Order) (Saitta, Rebecca) [ECF No. 857]

             Related documents:    Columbia Casualty Company’s Notice of Motion and Hearing filed
                                   by Rebecca L. Saitta of Wiley Rein LLP on behalf of Columbia
                                   Casualty Company. (Saitta, Rebecca) [ECF No. 859]


              Response Deadline:    June 17, 2021


                                    Objection to - TRUSTEES ANSWER AND LIMITED OBJECTION TO
                                    THE MOTION FOR RELIEF FROM THE AUTOMATIC STAY (Re:
              Responses Filed:      related document(s)857 Motion for Relief from Stay filed by Columbia
                                    Casualty Company) filed by Paula S. Beran of Tavenner & Beran, PLC
                                    on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 921]


                                    The Trustee objects to the relief demanded in the Motion and
              Status:               therefore respectfully requests that matter be set down for final
                                    hearing on July 22, 2021, at 1:00 p.m.



 III.        MATTERS IN ADVERSARY PROCEEDINGS


        4. Adversary Proceeding No. 20-03142 (ULX Partners, LLC, UnitedLex Corporation) –
           Defendant's Motion to Dismiss Adversary Proceeding /Partially Dismiss the
           Complaint filed by Thomas John McKee Jr. of Greenberg Traurig on behalf of ULX



                                                     6
Case 19-34574-KRH    Doc 923    Filed 06/22/21 Entered 06/22/21 22:48:34        Desc Main
                               Document     Page 7 of 9




      Partners, LLC, UnitedLex Corporation. (Attachments: # 1 Proposed Order) (McKee,
      Thomas) [ECF No. 17]

      Related documents:

         a. Memorandum of Law in Support (Re: related document(s)17 Motion to Dismiss
            Adversary Proceeding filed by ULX Partners, LLC, UnitedLex Corporation) filed
            by Thomas John McKee Jr. of Greenberg Traurig on behalf of ULX Partners,
            LLC, UnitedLex Corporation. (Attachments: # 1 Exhibit(s) Exhibit A
            # 2 Exhibit(s) Exhibit B # 3 Exhibit(s) Exhibit C)(McKee, Thomas) [ECF No. 18]


         b. Reply to Trustee's Opposition to Defendants' Motion to Partially Dismiss the
            Complaint (Re: related document(s)17 Motion to Dismiss Adversary Proceeding
            filed by ULX Partners, LLC, UnitedLex Corporation) filed by Thomas John
            McKee Jr. of Greenberg Traurig on behalf of ULX Partners, LLC, UnitedLex
            Corporation. (McKee, Thomas) [ECF No. 26]

         c. Notice of Hearing (Re: related document(s)17 Motion to Dismiss Adversary
            Proceeding filed by ULX Partners, LLC, UnitedLex Corporation) filed by
            Thomas John McKee Jr. of Greenberg Traurig on behalf of ULX Partners, LLC,
            UnitedLex Corporation. Hearing scheduled for 3/25/2021 at 11:00 AM at Judge
            Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (McKee, Thomas) [ECF No. 27]

         d. Order Continuing Hearing (Re: related document(s)17 Motion to Dismiss
            Adversary Proceeding filed by ULX Partners, LLC, UnitedLex
            Corporation, 25 Objection to Motion/Application filed by Lynn L. Tavenner, as
            Chapter 7 Trustee, 26 Reply to Motion/Application filed by ULX Partners, LLC,
            UnitedLex Corporation) Hearing scheduled for 4/27/2021 at 01:00 PM at Judge
            Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (Bullock, Nathaniel) [ECF No. 30]

         e. Order Setting Status Conference (Re: related document(s)17 Motion to Dismiss
            Adversary Proceeding filed by ULX Partners, LLC, UnitedLex Corporation)
            Hearing scheduled for 4/27/2021 at 01:00 PM at Judge Huennekens' Courtroom,
            701 E. Broad St., Rm. 5000, Richmond, Virginia. (Bullock, Nathaniel) [ECF No.
            41]

         f. Order Setting Hearing (Re: related document(s)17 Motion to Dismiss Adversary
            Proceeding filed by ULX Partners, LLC, UnitedLex Corporation) Hearing
            scheduled for 6/24/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Bullock, Nathaniel) [ECF No. 50]



                                           7
Case 19-34574-KRH         Doc 923    Filed 06/22/21 Entered 06/22/21 22:48:34          Desc Main
                                    Document     Page 8 of 9




                                 Objection to (Plaintiffs Opposition to Defendants Motion to
                                 Partially Dismiss the Complaint) (Re: related document(s)17
                                 Motion to Dismiss Adversary Proceeding filed by ULX Partners,
           Responses Filed:
                                 LLC, UnitedLex Corporation) filed by Erika L. Morabito of Foley
                                 & Lardner on behalf of Lynn L. Tavenner, as Chapter 7 Trustee.
                                 (Morabito, Erika) [ECF No. 25]


                                 The Trustee will request that the Court deny the Defendants’
           Status:
                                 Motion to Partially Dismiss.



 IV.      REPORTS

       5. Case Status and Report pursuant to Local Rule 2015-(a)-(1)(A)

                                        Respectfully submitted,

                                        LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: June 22, 2021                  By: /s/ Paula S. Beran
  Richmond, Virginia                    Paula S. Beran, Esquire (VSB No. 34679)
                                        PBeran@TB-LawFirm.com
                                        Tavenner & Beran, PLC
                                        20 North 8th Street
                                        Richmond, Virginia 23219
                                        Telephone: (804) 783-8300
                                        Telecopier: (804) 783-0178

                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                 8
Case 19-34574-KRH        Doc 923     Filed 06/22/21 Entered 06/22/21 22:48:34             Desc Main
                                    Document     Page 9 of 9




                                 CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court and applicable orders, I certify that on this 22nd
 day of June 2021, a true copy of the foregoing Agenda was sent electronically to all parties
 receiving ECF notices in this Case.

                                               /s/ Paula S. Beran
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  9
